DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it has exceeded 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “easily” in claims 11 and 22 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what standard should be applied to the term “easily.”  The claims are being examined as best understood.
Regarding claim 21, the phrase "may" in lines 4-5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of this examination, the limitations following the phrase are not part of the claimed invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 9,867,479 (hereinafter Kaplan).
Regarding claim 1, Kaplan discloses an infant bathing apparatus (Fig. 16) comprising a frame (about 570) having a rigid structure, the frame defining a frame opening; a sling (about 540) configured to be disposed within the frame opening and adapted to hold a baby within the frame, wherein the sling is made of a flexible material able to support a baby's weight; one or more straps (about 190) connected to the frame and configured to securely connect the frame to a bathtub; and wherein the infant bathing apparatus is sized to be used within varying sizes of bathtubs and used for newborns, infants, and toddlers.
Regarding claim 2, the infant bathing apparatus of claim 1, wherein the frame generally has a shape selected from the group consisting of an oval, a circle (see Fig. 16), and a polygon (see Fig. 15).
Regarding claim 3, the infant bathing apparatus of claim 1, wherein the frame is buoyant (see col. 14, lines 17-19 discloses all structure components may be made from wood which inherently known to have a buoyant characteristic) such that the frame stays afloat above water with a baby supported in the sling which is the intend of Kaplan safety device.
Regarding claim 4, the infant bathing apparatus of claim 1, wherein the sling comprises of a body panel (about 550) connected to a support (adjacent 580 and between gaps 570), wherein the body panel is a hammock-like panel and the support is a strip of material strategically connected to the body panel and having means (channel 580) to connect the body panel to the frame.
Regarding claim 5, the infant bathing apparatus of claim 4, wherein the means to connect the body panel to the frame includes one or more clips (the channels 580 are considered to be clips since they act as fasteners that fastened to the frame) which are integrated to the support, wherein the one or more clips are adapted to clip onto the frame with the sling disposed in the frame opening.
Regarding claim 6, the infant bathing apparatus of claim 5, wherein the frame is adapted with one or more notches (the notches are defined between 520) such that the one or more clips (580) matingly engage with the one or more notches to securely hang the sling within the frame opening, wherein the one or more notches are recessed areas (see Fig. 16, 530 is recessed areas with respect to 520) arranged on the frame.
Regarding claim 7, the infant bathing apparatus of claim 1, wherein the sling comprises of a head pad (where 600 is pointing in Fig. 16 is considered as head pad) and a foot pad (where 590 is pointing in Fig. 16 is considered as foot pad) which correspond with a head end and a foot end of the frame (530) when the sling is connected to the frame.
Regarding claim 8, the infant bathing apparatus of claim 1, wherein a body panel of the sling is made of a material that has a multiplicity of perforations (openings 550) through which water may readily circulate.
Regarding claim 9, the infant bathing apparatus of claim 1, wherein the one or more straps (about 190) are adjustable by being extendable and retractable to securely connect to one or more side walls of the varying sized bathtubs (see Fig. 16), wherein the one or more straps comprise of a suction cup (400) on each end of the one or more straps that extends toward a side wall of the one or more side walls of the bathtub.
Regarding claim 10, the infant bathing apparatus of claim 9, wherein the one or more straps (about 190) comprise of a stationary arm (about 171 and 520 on both sides and 530 in Fig. 16 along with 170 and 193 in Fig. 10 on both sides) that connects to a head end (the end of 530 that connect to 520 on left and right in Fig. 16) of the frame, the stationary arm further comprising a plurality of keyholes (the threads on 197 of Fig. 10 define a plurality of grooves which considered as keyholes) equally spaced and in line, wherein the one or more straps comprise of two adjustable arms (194 on both sides) connected to the stationary arm wherein the two adjustable arms each have the suction cup (400) on each end that faces toward the one or more sidewalls of the bathtub and the two adjustable arms further comprising of a key nob (the protrusion of threads on 202 in Fig. 10) on each of the adjustable arms opposite of the suction cup, and wherein the key nob on each of the two adjustable arms engages with the plurality of keyholes on the stationary arm (see Fig. 10), wherein the two adjustable arms slide along the stationary arm to move to a desired length and pushing the key nob on each of the two adjustable arms into one keyhole of the plurality of keyholes for each key nob to lock into place (as shown in Fig. 16).
Regarding claim 11, the infant bathing apparatus of claim 1, wherein the sling is “easily” removable from the frame for washing and storage by disconnecting members 530 from connecting braces 520.
Regarding claim 12, Kaplan discloses an infant bathing apparatus (Fig. 16) comprising a frame (about 570) having a rigid structure, the frame defining a frame opening; a sling (about 540) configured to be disposed within the frame opening and adapted to hold a baby within the frame, wherein the sling is made of a flexible material able to support a baby's weight; one or more straps (about 190) connected to the frame and configured to securely connect the frame to a bathtub; a stand (96)configured to connect to the frame and adapted to rest on a floor of the bathtub; and wherein the infant bathing apparatus is sized to be used within varying sizes of bathtubs and used for newborns, infants, and toddlers.
Regarding claim 13, the infant bathing apparatus of claim 12, wherein the frame is buoyant (see col. 14, lines 17-19 discloses all structure components may be made from wood which inherently known to have a buoyant characteristic) such that the frame stays afloat above water with a baby supported in the sling which is the intend of Kaplan safety device.
Regarding claim 14, the infant bathing apparatus of claim 12, wherein the sling comprises of a body panel (about 550) connected to a support (adjacent 580 and between gaps 570), wherein the body panel is a hammock-like panel and the support is a strip of material strategically connected to the body panel and having means (channel 580) to connect the body panel to the frame.
Regarding claim 15, the infant bathing apparatus of claim 14, wherein the means to connect the body panel to the frame includes one or more clips (the channels 580 are considered to be clips since they act as fasteners that fastened to the frame) which are integrated to the support, wherein the one or more clips are adapted to clip onto the frame with the sling disposed in the frame opening.
Regarding claim 16, the infant bathing apparatus of claim 15, wherein the frame is adapted with one or more notches (the notches are defined between 520) such that the one or more clips (580) matingly engage with the one or more notches to securely hang the sling within the frame opening, wherein the one or more notches are recessed areas (see Fig. 16, 530 is recessed areas with respect to 520) arranged on the frame.
Regarding claim 17, the infant bathing apparatus of claim 12, wherein the sling comprises of a head pad (where 600 is pointing in Fig. 16 is considered as head pad) and a foot pad (where 590 is pointing in Fig. 16 is considered as foot pad) which correspond with a head end and a foot end of the frame (530) when the sling is connected to the frame.
Regarding claim 18, the infant bathing apparatus of claim 12, wherein a body panel of the sling is made of a material that has a multiplicity of perforations (openings 550) through which water may readily circulate.
Regarding claim 19, the infant bathing apparatus of claim 12, wherein the one or more straps (about 190) are adjustable by being extendable and retractable to securely connect to one or more side walls of the varying sized bathtubs (see Fig. 16), wherein the one or more straps comprise of a suction cup (400) on each end of the one or more straps that extends toward a side wall of the one or more side walls of the bathtub.
Regarding claim 20, the infant bathing apparatus of claim 19, wherein the one or more straps (about 190) comprise of a stationary arm (about 171 and 520 on both sides and 530 in Fig. 16 along with 170 and 193 in Fig. 10 on both sides) that connects to a head end (the end of 530 that connect to 520 on left and right in Fig. 16) of the frame, the stationary arm further comprising a plurality of keyholes (the threads on 197 of Fig. 10 define a plurality of grooves which considered as keyholes) equally spaced and in line, wherein the one or more straps comprise of two adjustable arms (194 on both sides) connected to the stationary arm wherein the two adjustable arms each have the suction cup (400) on each end that faces toward the one or more sidewalls of the bathtub and the two adjustable arms further comprising of a key nob (the protrusion of threads on 202 in Fig. 10) on each of the adjustable arms opposite of the suction cup, and wherein the key nob on each of the two adjustable arms engages with the plurality of keyholes on the stationary arm (see Fig. 10), wherein the two adjustable arms slide along the stationary arm to move to a desired length and pushing the key nob on each of the two adjustable arms into one keyhole of the plurality of keyholes for each key nob to lock into place (as shown in Fig. 16).
Regarding claim 21, the infant bathing apparatus of claim 12, wherein the stand (96) comprises of one or more legs that are connected to a head end (510 at end on top of Fig. 16) of the frame and a foot end (510 at end in bottom of Fig. 16) of the frame, wherein the frame and the one or more legs are connected to each other by a snap joint assembly (via snap connector 320).
Regarding claim 22, the infant bathing apparatus of claim 12, wherein the sling is “easily” removable from the frame for washing and storage by disconnecting members 530 from connecting braces 520; and wherein the stand (as shown in Figs. 7 and 18) member 96 is easily removable from the frame allowing for a parent to sit in the bathtub with a baby supported in the frame on the sling.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arias and Saltel et al. disclose a bathing apparatus with a buoyant frame staying afloat above water in use without any support which is a feature not fully claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754